Citation Nr: 0003380	
Decision Date: 02/10/00    Archive Date: 02/15/00

DOCKET NO.  97-07 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
lumbosacral strain, prior to July 31, 1996.

2.  Entitlement to an increased rating for lumbosacral strain 
with degenerative changes of the lumbar spine and narrowing 
of the joint space at L2 - L3, currently evaluated as 40 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to June 
1969.  

In July 1998, the veteran testified at a video conference 
hearing before the undersigned.

In January 1999, the Board of Veterans' Appeals (Board) 
remanded the case for further development.  Following that 
development, the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio, increased the rating for the 
veteran's service-connected low back disability from 10 
percent to 40 percent, effective from July 31, 1996.  
Thereafter, the case was returned to the Board for further 
appellate action.


FINDINGS OF FACT

1.  All available evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  Prior to July 31, 1996, the service-connected lumbosacral 
strain was manifested by subjective complaints of 
characteristic pain without objective clinical demonstration 
of functional impairment comparable to more than slight 
limitation of lumbar spine motion.

3.  The veteran's lumbosacral strain with degenerative 
changes of the lumbar spine and narrowing of the joint space 
at L2 - L3 is manifested primarily by generalized tenderness, 
muscle spasms, and pain, including on motion, with infrequent 
exacerbations, productive of no more than severe limitation 
of motion of the lumbar spine, severe lumbosacral strain, and 
severe intervertebral disc syndrome.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for lumbosacral strain, prior to July 31, 1996, have not been 
met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. 
Part 4, Diagnostic Code 5295 (1996).

2.  The criteria for a rating in excess of 40 percent for 
lumbosacral strain with degenerative changes of the lumbar 
spine and narrowing of the joint space at L2 - L3 have not 
been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5003, 5293, 5295 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and thus well grounded within the meaning 
of 38 U.S.C.A. § 5107(a); see Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992) (a claim of entitlement to an increased 
evaluation for a service-connected disability generally is a 
well-grounded claim). 

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the criteria 
set forth in the diagnostic codes of the Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (1999).  
The percentage ratings represent, as far as can practicably 
be determined, the average impairment in earning capacity (in 
civilian occupations) resulting from service-connected 
disability.  38 C.F.R. § 4.1.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

In accordance with 38 C.F.R. §§ 4.1, 4.2 (1999) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disability.  The Board has found nothing in 
the historical record which would lead to the conclusion that 
the current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations which would 
warrant an exposition of remote clinical histories and 
findings pertaining to the disability.  

The RO's September 1996 decision on appeal, which granted 
service connection for low back disability was an initial 
rating award.  As held in AB v. Brown, 6 Vet. App. 35, 38 
(1993), "on a claim for an original or an increased rating, 
the claimant will generally be presumed to be seeking the 
maximum benefit allowed by law and regulation." When an 
initial rating award is at issue, a practice known as 
"staged" ratings may apply.  That is, at the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found.  Fenderson v. West, 
12 Vet. App. 119 (1999).  

Lumbosacral strain is rated in accordance with Diagnostic 
Code 5295.  Lumbosacral strain with characteristic pain on 
motion warrants a 10 percent evaluation.  A 20 percent 
evaluation is for assignment for lumbosacral strain with 
muscle spasm on extreme forward bending, and loss of lateral 
spine motion, unilateral, in a standing position.  A 40 
percent rating is warranted for severe lumbosacral strain 
with listing of the whole spine to the opposite side, 
positive Goldthwait's sign, marked limitation of forward 
bending in the standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of the 
joint space, or some of the above with abnormal mobility on 
forced motion.  

Arthritis due to trauma, substantiated by X-ray findings, is 
rated as degenerative arthritis.  38 C.F.R. Part 4, 
Diagnostic Code 5010.  Diagnostic Code 5003 sets forth the 
criteria for rating degenerative arthritis.  Under that code, 
arthritis, established by X-ray findings, will be rated on 
the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
Limitation of motion of the lumbar spine is rated in 
accordance with Diagnostic Code 5292.  Slight limitation of 
motion of the lumbar spine warrants a 10 percent evaluation.  
Moderate limitation of motion of the lumbar spine warrants a 
20 percent evaluation.  A 40 percent rating is warranted for 
severe limitation of motion of the lumbar spine.  38 C.F.R. 
§ 4.71a, Code 5292.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5293, a 40 percent 
evaluation is assignable when there is severe intervertebral 
disc syndrome, manifested by recurring attacks with 
intermittent relief.  A 60 percent rating is warranted for 
pronounced impairment, manifested by symptoms compatible with 
sciatic neuropathy and characteristic pain, as well as 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.

The United States Court of Appeals for Veterans Claims 
(formerly the United States Court of Veterans Appeals, 
hereinafter Court) has considered the question of functional 
loss as it relates to the adequacy of assigned disability 
ratings.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  In 
DeLuca, the Court held that 38 C.F.R. § 4.40 required 
consideration of factors such as lack of normal endurance, 
functional loss due to pain, and pain on use; specifically 
limitation of motion due to pain on use including during 
flare-ups.  The Court also held that 38 C.F.R. § 4.45 
required consideration of weakened movement, excess 
fatigability, and incoordination.  Moreover, the Court stated 
that there must be a full description of the effects of the 
disability on the veteran's ordinary activity.  38 C.F.R. 
§ 4.10.  

By a rating decision in September 1996, the RO granted 
entitlement to service connection for lumbosacral strain, 
evaluated as 10 percent disabling, effective from May 21, 
1996.  An earlier effective date of August 22, 1995 for the 
award of service connection, and the assigned 10 percent 
evaluation, for lumbosacral strain, was granted by a RO 
rating decision in October 1996.

VA outpatient treatment reports dated from August 22, 1995 to 
July 19, 1996, reveal the veteran was seen on multiple 
occasions when his complaints included low back pain.  He was 
on no medications in August 1995.  In November 1995, physical 
examination of the lumbar spine was unremarkable.  X-ray 
examination findings of the lumbosacral spine were noted to 
be within normal limits.  In May 1996, the veteran reported 
NSAID's did not help at all, and requested Tylenol #3 
prescription refills.

Evidence on file shows that from July 31, 1996, the veteran 
has been treated on several occasions for his service-
connected low back disability.  His primary complaint was 
radiating pain aggravated by bending, lifting, carrying and 
prolonged sitting.  VA X-ray examination of the lumbosacral 
spine on July 31, 1996 revealed degenerative changes of the 
lumbar spine with narrowing of the L2 -L3 interspace.  His 
treatment in July 1998, was precipitated by an exacerbation 
of the pain when he bent to pick up some clothes.  He noted 
that such exacerbations lasted approximately 4 to 7 days.  On 
examination, he demonstrated a mild muscle spasm in the lower 
back; however, straight leg raising was normal and his 
strength in the lower extremities was 5/5.  X-rays revealed 
minimal degenerative changes of the lumbosacral spine as well 
as both sacroiliac joints.  The disc spaces were within 
normal limits.

During VA examinations in September 1996, September 1997, and 
May 1999, the veteran continued to complain of increased back 
discomfort.  His range of back flexion was between 85 and 95 
degrees, and his range of back rotation was between 20 and 30 
degrees, bilaterally.  He could not extend his back beyond 0 
degrees.  In September 1996, there was a slight loss of 
sensation in the lateral aspect of the left calf and leg.  He 
wore a back brace.  On VA examination in May 1999, the 
veteran complained of increasing pain, stiffness, 
fatigability, and lack of endurance.  He reported he had had 
to give up a construction-type job, and was participating in 
vocational rehabilitation to do something less strenuous.  He 
reported chronic heavy physical strain aggravated the back.  
He had last had a flare-up the previous summer when doing 
heavy work.  He complained of limited motion, and increased 
weakness, during flare-ups.  It was indicated that chronic 
symptoms of the back and aggravation increased fatigability, 
incoordination and weakness.  The examiner 

stated the pain was appropriate, related to the veteran's 
service-connected back disability, and affected his ability 
to work.  It was noted the veteran wore a back brace.  

VA physical examination in May 1999 demonstrated generalized 
muscle tenderness and spasms over the lumbar spine, as well 
as pain on motion.  He could forward flex 85 degrees, extend 
to neutral and bend and rotate to 30 degrees with pain at the 
extremes of motion.  The examiner noted that back symptoms 
dramatically worsened during flare-ups, and were manifested 
by increased stiffness, pain, incoordination, and 
fatigability.  VA X-ray examination in May 1999 continued to 
show minimal degenerative arthritic changes in the lumbar 
spine with marginal spur formation.  The height of the 
vertebral bodies was maintained.

Prior to July 31, 1996, the objective clinical evidence 
established the presence only of lumbosacral strain 
manifested by subjective complaints of pain.  There is no 
indication that the pain was not relieved by the reported use 
of Tylenol #3.  Nevertheless, there was no clinical 
demonstration of muscle spasm or loss of lateral spine motion 
as required for the assignment of an evaluation in excess of 
10 percent for lumbosacral strain under Diagnostic Code 5295.  
Moreover, the record contains no objective clinical 
demonstration of disability comparable to more than slight 
limitation of motion of the lumbar spine prior to July 31, 
1996, so as to warrant an evaluation greater than 10 percent 
under Diagnostic Code 5292.  Hence, the preponderance of the 
evidence is against an evaluation in excess of 10 percent for 
lumbosacral strain prior to July 31, 1996.

The objective clinical evidence dated from July 31, 1996 
reveals the veteran experiences increased weakness, 
fatigability, pain and stiffness during exacerbations of the 
low back.  However, the evidence shows that such 
exacerbations are rather infrequent and that he does have 
intermittent relief.  Indeed, the last recorded exacerbation 
was in the summer of 1998, and there is no evidence of any 
exacerbations since that time.  Moreover, none of the recent 
health care providers or examiners have reported that the 
veteran's back disability is productive of any more than 
severe impairment.  Certainly, none have reported that the 
veteran's low back disability is manifested by pronounced 
impairment with little intermittent relief.  Accordingly, the 
Board finds that the manifestations of the veteran's low back 
disability more nearly reflect the criteria for the 40 
percept evaluation currently in effect.  As such, the 
preponderance of the evidence is against a current evaluation 
in excess of 40 percent for the disability at issue.

The Board has also considered the possibility of referring 
this case to the Director of the VA Compensation and Pension 
Service for possible approval of an extraschedular rating.  
The governing norm in these exceptional cases is:  A finding 
that the case presents such an exceptional or unusual 
disability picture, with such related factors as marked 
interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(1999).  

While the veteran has testified that his back disability 
interferes with jobs involving heavy physical activity, there 
is no documentation of work missed by the veteran or of 
termination from employment, mutual or otherwise, because of 
his service-connected back disability.  Moreover, there is no 
evidence that he has required frequent hospitalization for 
that disability.  In essence, the record shows that the 
manifestations of the veteran's service connected low back 
disability are those contemplated by the current evaluations 
assigned both prior to and from July 31, 1996.  It must be 
emphasized that disability ratings are not job-specific.  
They represent as far as can practicably be determined the 
average impairment in earning capacity as a result of 
diseases or injuries encountered incident to military service 
and their residual conditions in civilian occupations.  
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1.  
Absent evidence to the contrary, the Board finds no reason 
for referral of this case to the Director of VA Compensation 
and Pension purposes for a rating outside the regular 
schedular criteria.



ORDER

Entitlement to an evaluation in excess of 10 percent for 
lumbosacral strain, prior to July 31, 1996, is denied.

The appeal of entitlement to a rating in excess of 40 percent 
for lumbosacral strain with degenerative changes of the 
lumbar spine and narrowing of the joint space at L2 - L3 is 
denied.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals

 

